    Case 3:19-cv-01179-WVG Document 28 Filed 07/28/20 PageID.1366 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


ANDREA BEACH
                                                           Civil Action No.     19-CV-1179-WVG

                                             Plaintiff,
                                      V.
ANDREW SAUL, Commissioner of                                 JUDGMENT IN A CIVIL CASE
Social Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff’s MSJ is DENIED and Defendant’s Cross-MSJ is GRANTED. The Clerk of Court is
instructed to enter judgment accordingly and close the case.




Date:          7/28/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
